DETAILED ACTION
Reissue
The present reissue application is directed to US 9,665,013 B2 (“013 Patent”). The 013 Patent issued on May 30, 2017 with claims 1-19 from application 14/135,372 filed on December 19, 2013, which is a division of parent application 12/218,080 (now US 8,705,010 B2) and claims priority to provisional application 60/959,531 filed on July 13, 2007.
This application was filed on May 30, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Furthermore, the present application is being examined under the pre-AIA  first to invent provisions. 
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 013 Patent.
Examiner acknowledges the Request for Continued Examination filed on April 9, 2021. The most recent amendment was filed on April 9, 2021. The status of the claims is:
Claims 1, 4-14, 16, 18, and 19: Original
Claims 2, 3, 15, and 17: Amended
Claims 20-27: New
This is a non-final Office action.
References and Documents Cited in this Action
013 Patent (US 9,665,013 B2)
Del Puerto (US 2003/0082466 A1)

Modderman (US 2006/0132733 A1)
Nishi (US 2001/0028456 A1)
	Response (Applicant’s response filed on April 9, 2021)

Summary of Rejections and Objections in this Action
Claims 20-27 are rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent.
Claims 20-22, 25, and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by del Puerto.
Claims 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over del Puerto in view of Nishi.
Claims 20, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Modderman in view of Nishi.
Claims 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Modderman in view of Nishi and del Puerto.
Examiner also objects to the claim amendment.
Claim Amendment

Examiner objects to the claim amendment filed on April 9, 2021 because claims 2, 3, 15, and 17 are not marked relative to the patent. Any changes relative to the patent being reissued must be marked. Matter to be omitted by reissue must be enclosed by brackets1; and matter to be added by reissue must be underlined. See 37 CFR 1.173(d).


Claim Rejections - 35 USC § 251
Claims 20-27 are rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent. See MPEP 1412.01 and also Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ 2d 1865 (Fed. Cir. 2014). More specifically, patent claims 1-19 are directed to a wafer table with particular details and a lithography system comprising that wafer table, and new claims 20-27 are directed to another invention, namely an apparatus and method for exchanging a first wafer table and a second wafer table. The newly claimed wafer exchanging invention of claims 20-27 is not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. Rather, 013 Patent is directed to structural details of a particular wafer table while wafer exchanging is merely suggested in a single sentence (013 Patent, column 12, lines 16-18): “In an embodiment, a wafer table in a lithographic apparatus is exchanged with another one for the purpose of exchanging a target in said lithographic apparatus.” 013 Patent describes a process for a wafer on a wafer table in Figure 8 and columns 8-9 but does not describe involving a second wafer table. 
Claims drawn to an invention comprising a newly claimed combination of features that is merely suggested and not disclosed as an invention separate from the original invention do not satisfy the original patent requirement. Although Examiner acknowledges that the one sentence in column 12, lines 16-18 quoted above, discloses “another” wafer table and suggests that the process disclosed in Figure 8 may be subsequently performed on another wafer table, 013 Patent does not clearly and unequivocally disclose a wafer table exchanging apparatus and method as a separate invention. For example, none of the figures show two wafer tables, and other than the one general suggestion that the disclosed process may be repeated on another wafer table, 013 
Instead, the specification of 013 Patent discusses one invention throughout: a wafer table with particular features for clamping a wafer to the wafer table. The Abstract and Summary of the Invention of 013 Patent are only directed to this invention:

    PNG
    media_image1.png
    210
    355
    media_image1.png
    Greyscale

(013 Patent, Abstract)

    PNG
    media_image2.png
    212
    375
    media_image2.png
    Greyscale

(013 Patent, column 3, lines 55-65)
Figures 1-7 and 9 of 013 Patent are also clearly directed to details of this clamping invention, showing a single wafer table 8 with specific physical features for clamping a wafer such as liquid 3, burls 7, and O-rings 9. Figure 8, which “illustrates a relevant part of a process 

    PNG
    media_image3.png
    97
    376
    media_image3.png
    Greyscale

(013 Patent, column 9, lines 7-12).
Thus, as in Antares, the wafer exchanging invention of claims 20-27 is at best only disclosed as a suggestion and is not clearly and unequivocally disclosed as a separate invention that would satisfy the original patent requirement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20-22, 25, and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by del Puerto.
Regarding claim 20, del Puerto discloses a charged particle exposure apparatus configured to expose a charged particle beam on a wafer (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the apparatus comprising:

a first wafer table configured to support a first wafer and be removable from the vacuum environment (i.e., one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the first wafer table is treated prior to being placed in the vacuum environment (e.g., a chuck in alignment load lock 104 or 105 is “treated” at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is treated at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
a second wafer table configured to support a second wafer and be removable from the vacuum environment (again, one of multiple chucks 211 holds one of multiple wafers 207; paragraphs [0029] and [0045]), wherein the second wafer table is treated prior to being placed in the vacuum environment (again, chucks in load locks 104, 105, or 114 are “treated” at least in the sense that they undergo cleaning or precise alignment; paragraphs [0034] and [0040]);
wherein the charged particle exposure apparatus is configured to expose a charged particle beam on the first wafer on the treated first wafer table when the wafer is positioned in the vacuum environment (i.e., in lithography patterning chamber 111; paragraph [0033]), and 
wherein, after the first wafer is exposed, the first wafer table supporting the first wafer is removed from the vacuum environment and the treated second wafer table supporting the second wafer is inserted into the vacuum environment for exposing the second wafer (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further 
Further regarding claim 20, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.
Further regarding claim 20, although del Puerto does not specifically use the terminology “first” and “second” wafer tables, del Puerto clearly discloses multiple wafer tables (chucks) holding respective wafers in order to process wafers in parallel. For example, del Puerto discloses that “chuck 211 is one of a number of like chucks which are used within the lithography system 100” (paragraph [0045]) and “By including more than one chuck within such a lithography system, wafers can be secured to their respective chucks during lithography patterning, thereby maximizing throughput” (paragraph [0029]).
Regarding claims 21 and 22, del Puerto discloses that the wafer tables (i.e., chucks) include clamping mechanisms that enable clamping the wafers to the wafer tables when the wafer tables are positioned outside of the vacuum environment (paragraphs [0043] and [0052]).
Regarding claim 25, del Puerto discloses a method of exchanging a wafer in a charged particle exposure apparatus, wherein the charged particle exposure apparatus is configured to expose a charged particle beam on a wafer when the wafer is in a vacuum environment (i.e., lithography patterning chamber 111 exposes wafers 207 on chucks 211 using ions/charged particles; paragraphs [0004], [0030]-[0031] and [0045]; Figures 1, 2A-B, and 4A), the method comprising:

treating the first wafer table supporting the first wafer (e.g., a chuck in alignment load lock 104 or 105 is treated at least in the sense that the chuck and the wafer are adjusted for precise alignment, and a chuck in holding load lock 114 is “treated” at least in the sense that the wafer on the chuck is cleaned; paragraphs [0034] and [0040]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., a chuck and a wafer are placed in lithography patterning chamber 111, which is a vacuum environment (paragraphs [0031]-[0033] and [0054]);
exposing, in the vacuum environment, the first wafer to a charged particle beam (paragraphs [0004], [0033], and [0055]); and
removing the first wafer table supporting the first wafer from the vacuum environment (paragraphs [0056]-[0057]) and inserting, into the vacuum environment, a treated second wafer table supporting a second wafer for exposing the second wafer to a charged particle beam (i.e., del Puerto discloses that after an exposed wafer on a chuck has been removed via a load-lock, further wafers on respective chucks are treated by alignment and/or cleaning and inserted into the vacuum environment via the load-locks; paragraphs [0029], [0032]-[0035], and [0054]-[0058]; Figures 1 and 4A).
Further regarding claim 25, although del Puerto does not specifically use the terminology “charged particle beam,” del Puerto clearly discloses that the exposure apparatus may use one of several radiation technologies known in the lithography art including ions (paragraph [0004]), which one of ordinary skill in the art would recognize are charged particles.

Regarding claim 26, del Puerto discloses that placing the first wafer on the first wafer table (i.e., chuck 211) further comprises clamping the first wafer on the first table outside of the vacuum environment (paragraphs [0043] and [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over del Puerto in view of Nishi.
Regarding claims 23 and 24, del Puerto discloses an apparatus including treated first and second wafer tables as discussed above with regard to claim 20. Similarly, regarding claim 27, del Puerto discloses a method including treating a first wafer table as discussed above with regard to claim 25. Regarding claims 23, 24, and 27, del Puerto does not specifically teach thermally conditioning the first and second wafer tables.
.
Claims 20, 23-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Nishi.
Regarding claim 20, Modderman discloses an exposure apparatus configured to expose a radiation beam on a wafer (i.e., wafers W1 and W2 on wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), the apparatus comprising:
a vacuum environment configured to operate in vacuum conditions (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum” or may be “held in a vacuum environment”; paragraphs [0034] and [0037]);
a first wafer table WT1 configured to support a first wafer W1 and be removable from the vacuum environment, wherein the first wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT1 has been treated with “preparatory steps” while waiting in 
a second wafer table WT2 configured to support a second wafer W2 and be removable from the vacuum environment, wherein the second wafer table is treated prior to being placed in the vacuum environment (i.e., wafer table WT2 has been treated with “preparatory steps” while waiting in measurement station MS before being exchanged with wafer table WT1 and moved to exposure station ST; paragraphs [0039], [0052], and [0053]);
wherein the charged particle exposure apparatus is configured to expose a charged particle beam on the first wafer on the treated first wafer table when the wafer is positioned in the vacuum environment (i.e., illumination system IL and projection system PL in exposure station ST projects radiation beam PB on wafer W1; paragraph [0032]), and wherein, after the first wafer is exposed, the first wafer table supporting the first wafer is removed from the vacuum environment and the treated second wafer table supporting the second wafer is inserted into the vacuum environment for exposing the second wafer (i.e., after exposure, wafer table WT1 is removed from exposure station ST and moved to measurement station MS, and wafer table WT2 is inserted; paragraphs [0032], [0039], [0052], and [0053]).
Further regarding claim 20, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Nishi teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Figures 1-4) comprising a first wafer W1 on a first wafer stage 40A and a second wafer W2 on a second wafer stage 40B; wherein each wafer is moved to a projection system PL that exposes a beam on the wafer (Nishi, paragraphs [0160] and [0197]). Nishi further teaches that the exposure apparatus can use a light beam or a charged particle beam (Nishi, 
Regarding claims 23 and 24, Modderman in view of Nishi describe an apparatus as discussed above with regard to claim 20, including treating first and second wafer tables with preparatory steps as disclosed by Modderman. Modderman does not specifically teach thermally conditioning the first and second wafer tables. However, Nishi further teaches thermally conditioning first and second wafer tables (i.e., heating/cooling section 113 adjusts the temperature of the wafer waiting to be exposed; Nishi, paragraphs [0029] and [0236]-[0237]). Regarding claims 23 and 24, it would have been obvious to a person of ordinary skill in the art to thermally condition the first and second wafer tables as taught by Nishi in the apparatus described by Modderman in view of Nishi in order to advantageously maintain a desired temperature of the wafer prior to its exposure and ensure that the wafer is properly exposed (see Nishi, paragraphs [0029] and [0236]-[0237]).
Regarding claim 25, as well as the claim may be understood with respect to 35 U.S.C. 112 as discussed above, Modderman discloses a method of exchanging a wafer in an exposure apparatus (i.e., including illumination system IL, projection system PL, and at least two wafer tables WT1 and WT2; paragraphs [0028]-[0039] and [0052]-[0053]; Figures 1 and 6), wherein the exposure apparatus is configured to expose a radiation beam on a wafer when the wafer is in a vacuum environment (i.e., Modderman specifically discloses that the projection system PL in exposure station ST may include “the use of a vacuum”; paragraph [0037]), the method comprising:

treating the first wafer table supporting the first wafer (i.e., Modderman discloses that “preparatory steps may be carried out on one or more tables”; paragraph [0039]);
placing the treated first wafer table and the first wafer in the vacuum environment (i.e., wafer table WT1 is moved from measurement station MS to exposure station ES, which again may include “the use of a vacuum”; paragraphs [0037] and [0052]-[0053]);
exposing, in the vacuum environment, the first wafer to a radiation beam (i.e., illumination system IL and projection system PL projects radiation beam PB on wafer W1; paragraphs [0032] and [0039]); and
removing the first wafer table supporting the first wafer from the vacuum environment and inserting, into the vacuum environment, a treated second wafer table supporting a second wafer for exposing the second wafer to a charged particle beam (i.e., after exposure, wafer table WT1 is removed from exposure station ST and moved to measurement station MS, and wafer table WT2 is inserted after being treated with “preparatory steps while waiting in measurement station MS; paragraphs [0032], [0039], [0052], and [0053]).
Further regarding claim 25, Modderman discloses a radiation beam “encompass[ing] all types of electromagnetic radiation” but does not specifically disclose a charged particle beam. However, Nishi teaches a system that is related to the one disclosed by Modderman, including an exposure apparatus (Figures 1-4) comprising a first wafer W1 on a first wafer stage 40A and a second wafer W2 on a second wafer stage 40B; wherein each wafer is moved to a projection system PL that exposes a beam on the wafer (paragraphs [0160] and [0197]). Nishi further teaches that the exposure apparatus can use a light beam or a charged particle beam (paragraph [0338]). Regarding claim 25, it would have been obvious to a person of ordinary skill in the art 
Regarding claim 27, Modderman in view of Nishi describe a method as discussed above with regard to claim 25, including treating the first wafer table with preparatory steps as disclosed by Modderman. Modderman does not specifically teach thermally conditioning the first wafer table. However, Nishi further teaches thermally conditioning a first wafer table (i.e., heating/cooling section 113 adjusts the temperature of the wafer waiting to be exposed; Nishi, paragraphs [0029] and [0236]-[0237]). Regarding claim 27, it would have been obvious to a person of ordinary skill in the art to thermally condition the first wafer table as taught by Nishi in the method described by Modderman in view of Nishi in order to advantageously maintain a desired temperature of the wafer prior to its exposure and ensure that the wafer is properly exposed (see Nishi, paragraphs [0029] and [0236]-[0237]).
Claims 21, 22, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Modderman in view of Nishi as applied to claim 20 or claim 25 above, and further in view of del Puerto.
Regarding claims 21 and 22, Modderman in view of Nishi describe an apparatus including a first wafer on a first wafer table and a second wafer on a second wafer table as discussed above with regard to claim 20. Modderman further discloses that placing the wafers W1 and W2 on the wafer tables WT1 and WT2 further comprises loading the wafer on the wafer table when the wafer table is positioned outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], 
Regarding claim 26, Modderman in view of Nishi describe a method including placing a first wafer on a first wafer table as discussed above with regard to claim 25. Modderman further discloses that placing the first wafer on the first wafer table further comprises loading the first wafer on the first table outside of the vacuum environment (i.e., the wafer/substrate is loaded on a wafer table in measurement station MS before the table is moved to exposure station ES having a vacuum environment; Modderman, paragraphs [0031], [0037], [0039], and [0052]). Modderman does not specifically disclose clamping the wafer on the wafer table. However, del Puerto teaches a system that is related to the one described by Modderman in view of Nishi, including an exposure apparatus (Figure 1) comprising multiple wafers on multiple wafer tables (i.e., chucks; del Puerto, paragraph [0013]); wherein each wafer is moved to a lithography patterning chamber that exposes a beam on the wafer (del Puerto, paragraphs [0005], [0009, .
Allowable Subject Matter
Claims 1-19 are allowed.
Response to Arguments
Applicant’s Response has been fully considered.
In view of the claim amendment, Examiner withdraws the 35 U.S.C. 112(a) rejection of claims 20-27. Also, upon further consideration, Examiner withdraws the 35 U.S.C. 251 rejection of all claims as being based upon a defective reissue declaration.
However, Examiner disagrees with Applicant’s assertion that 013 Patent discloses the invention of claims 20-27 as a separate invention (Response, pages 12-17) and maintains the 35 U.S.C. 251 rejection of claims 20-27. Examiner maintains that wafer exchanging is not clearly and unequivocally disclosed in the specification as a separate invention. As discussed above, wafer exchanging is merely suggested in a single sentence (013 Patent, column 12, lines 16-18): “In an embodiment, a wafer table in a lithographic apparatus is exchanged with another one for the purpose of exchanging a target in said lithographic apparatus.” Examiner acknowledges that this sentence discloses “another” wafer table and suggests that the process disclosed in Figure 8 may be subsequently performed on another wafer table. However, none of the figures show two wafer tables, and 013 Patent does not mention a second wafer table in the 
Regarding the 35 U.S.C. 103 rejections of the claims over Modderman, Examiner disagrees with Applicant’s assertion that Modderman does not disclose a vacuum environment (Response, pages 20-23). Although Examiner acknowledges that Modderman refers to a vacuum for controlling an immersion liquid as asserted by Applicant, Examiner submits that Modderman also discloses that the patterning device of projection system itself may be “held in a vacuum environment” (Modderman, paragraph [0034]). It is well understood in the art lithography art that a lithography system may include “vacuums” such as a vacuum for removing liquid or a vacuum for attaching items by suction. These vacuums, which can be generally characterized as devices for providing suction at a specific area, are distinct from the projection system itself being in an overall vacuum pressure environment. For example, del Puerto discloses vacuum suction as one of several known ways to hold a wafer to a wafer table (del Puerto, paragraph [0043]) but separately discloses a vacuum environment in which lithography patterning occurs including load-lock interfaces between vacuum and atmospheric pressure (del Puerto, paragraphs [0031] and [0051]).
	 Examiner maintains that likewise, Modderman refers to both a vacuum for liquid management (Modderman, paragraph [0051] and a projection/exposure system in a vacuum environment (Modderman, paragraph [0034]), and maintains the rejections of claims 20-27 over Modderman as a primary reference. Furthermore, Examiner has now separately rejected claims 20-27 over del Puerto as a primary reference. Del Puerto also discloses a vacuum environment as discussed in the rejections. 
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner did not previously object to the December 2, 2020 claim amendment. However, the deletions in that amendment should have been marked with brackets instead of strikethroughs.